Case 1:19-mc-00145-TSC Document 223 Filed 08/27/20 Page 1 of 1
       Case 1:19-mc-00145-TSC Document 223-1 Filed 08/27/20 Page 1 of 1




                 �nit£h �tat£s @ourt of J\pp£als
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5260                                                   September Term, 2019
                                                                        1 : 19-mc-00145-TSC
                                                          Filed On: August 27, 2020
In re: In the Matter of the Federal Bureau of
Prisons' Execution Protocol Cases,



James H. Roane, Jr., et al.,

              Appellees

       V.


William P. Barr, Attorney General, et al.,

              Appellants

       BEFORE:       Pillard, Wilkins, and Rao, Circuit Judges

                                           ORDER

      Upon consideration of the emergency motion to stay or vacate and the
opposition thereto, it is

        ORDERED that the motion be granted and that the permanent injunction be
vacated, as it fails to comply with Fed. R. Civ. P. 65(d) in that, inter alia, there are
insufficient findings and conclusions that irreparable injury will result from the statutory
violation found by the district court. See,�. eBay Inc. v. MercExchange, L.L.C., 547
U.S. 388, 391 (2006); Withrow v. Larkin, 421 U.S. 35, 44-45 (1975).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to issue the mandate forthwith to the district court.

                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Michael C. McGrail
                                                            Deputy Clerk
